Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 13, 2021 has been entered.

Claims 1-20 are pending. Claims 3-4, 6-9 and 20 are withdrawn from consideration as being drawn to nonelected invention and nonelected species. Claims 1-2, 5, 10-19 are currently amended. 

Clarification is requested for amended claims 1, 2, 5, 13, 18 and 19 because the present text (i.e., claim limitations) do not match with the text of the previous claims. As stated in the Advisory Action dated August 25, 2021, the amendment dated November 12, 2020 was entered in the filing of the RCE. In independent claim 1, “water-soluble, meltblown”  was added in lines 3-4, 6-7, 9, 11 and 14; same phrases were added in claim 2, line 2; claim 5, line 2; claim 13, line 2; claim 18, line 2; and claim 19, line 3. In the present amendment, “meltblown” was omitted. Did Applicant intend to delete the terms “meltblown” in the above claims? 


The rejection of claim 1-2, 5 and 10-19 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liebmann et al. (WO 2010/015709) in view of Rajaiah et al. (US 2002/0176827) in further view of Tanaka et al. (US Patent No. 6,898,819) is withdrawn in view of Applicant’s amendment, in particular, the deletion of the terms “meltblown” in the present claims. 

Claim Objections
Claims 13 and 16 are objected to because of the following informalities:  
	a) in claim 13, lines 1-2, the phrase “the water-soluble plurality of filaments and/or fibers” should be replaced with “the plurality of water soluble filaments and/or fibers” to be consistent with the wordings in claim 1, to which this claim is dependent upon.
	b) in claim 16, line 2, “group” was deleted from the phrase “selected from the ...” but should be reinstated so that the phrase should properly read as “selected from the group consisting of...”
	Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1-2, 5 and 10-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liebmann et al. (WO 2010/015709, whose English equivalent US 2011/0129510 will be used for citation purposes; already of record), hereinafter “Liebmann” in view of Rajaiah et al. (US 2002/0176827, already of record), hereinafter “Rajaiah.”
	Liebmann teaches active ingredient-containing fibrous sheetlike structures comprising a fibrous, polymeric, soluble and/or degradable active ingredient carrier and a low molecular weight active ingredient which is associated with the carrier and can be released by the fibrous sheetlike structure, or a plurality of active ingredients, for example 2, 3, 4 or 5 active ingredients, from the same or different active ingredient classes or with the same or different mode of action, wherein the carrier is a composite polymer which comprises a mixture of two or more, for example 2, 3, 4 or 5, polymer components, wherein these at least two polymer components differ in at least one property like solubility in aqueous or nonaqueous solvents (see paragraphs [0054]-[0055], page 3). The term “fibrous sheetlike structure” comprises both individual polymer fibers and the combination of a multitude of such fibers, for example to give fiber nonwovens (see paragraph [0043], page 2). The active ingredient in the fibrous sheetlike structure may be integrated (embedded) into and/or absorbed onto the carrier (see paragraph [0065], page 3). The fibrous, active ingredient-containing carrier is obtainable by a spinning process (see paragraph [0066], page 3). More particularly, the fibrous, active ingredient-containing carrier is produced by an electrospinning process with an electrospinnable solution comprising, in each case in dissolved form, the at least one active ingredient and the mixture of at least two polymer components (see paragraph [0067], page 3).The fibrous sheetlike structure is selected from polymer nonwovens (see paragraph [0082], page 4). In the fibrous sheetlike structures, the active ingredient is especially present in the fibers in molecular dispersion (i.e. the active ingredient molecules are present individually in the polymer matrix, i.e. are dissolved therein) or in nanoparticulate dispersion (i.e. the molecules are aggregated to particles (clusters) with dimensions in the range of a few nanometers) (see paragraph [0084], page 4). Liebmann also teaches active ingredient-containing formulations comprising a fibrous sheetlike structure as defined above in processed form (see paragraph [0085], page 4). One example of the formulation is a cosmetic (especially skin- and hair-cosmetic) formulation (see paragraph [0086], page 4). The fibers in the fibrous sheetlike structures may consist of one, two, three or more phases (see paragraph [0118], page 5). In one embodiment, the fiber of the fibrous sheetlike structures consists of at least two phases (also reads on “layers”), in which case one phase consists of amorphous or semicrystalline or crystalline active ingredient, and the other phase constitutes an active ingredient-free polymer matrix (see paragraph [0121], page 5). The sheetlike structure is prepared to have a maximum thickness (e.g. protein films, protein fibers, protein nonwovens) (see paragraph [0314], page 15).  The water content of the fibers in the sheetlike structure is 10.7% (by calculation), (see Example 1, paragraph [0322], page 16; i.e., 0.998g water/9.3168 g total polymer solution x 100 = 10.7%).  Liebmann also teaches the use of the active ingredient-containing fibrous sheetlike structure as defined above for production of an active ingredient-containing formulation, and more particularly for the use of an active ingredient-containing formulation for controlled release of an active ingredient present therein (see paragraph [0087], page 4; claim 43).  The active ingredients can be released from the formulations by desorption into suitable solvents, or by dissolution of the fibrous sheetlike 
	Rajaiah, an analogous art, teaches a cosmetic active to the teeth or oral cavity (see abstract; paragraph [0008], page 1), like whitening agents, pigments, dyes (see paragraph [0009], silica as pigment or viscosity modifier (see paragraphs [0076] and [0078], page 8) and surfactants, commonly referred to as sudsing agents (i.e., lathering agents; see paragraph [0085], page 9).  
With respect to difference (1), it would have been obvious to one of ordinary skill in the art at the time the invention was made to reasonably expect the fibrous sheetlike structure or   fiber nonwovens of Liebmann to be water soluble because it comprises fibrous, polymeric and soluble active ingredient carrier and a low molecular weight active ingredient which is associated with the carrier and can be released by the fibrous sheetlike structure, as disclosed 
With respect to difference (2), it would have been obvious to one of ordinary skill in the art at the time the invention was made to reasonably expect the average disintegration time or average dissolution time of the nonwoven web of Liebmann to be within those recited because similar fibrous sheetlike structures comprising fibrous, polymeric, soluble active ingredient substrate and similar active ingredients have been utilized, hence would exhibit similar properties.
	With respect to difference (3), it would have been obvious to one of ordinary skill in the art at the time the invention was made to reasonably expect the thickness of the nonwoven web of Liebmann to be within those recited because Liebmann teaches that the sheetlike structure is prepared to have a maximum thickness as disclosed in paragraph [0314], hence, while the thickness is undisclosed, modifying the optimum thickness through routine experimentation for best results is within the level of ordinary skill in the art.  
. 

Response to Arguments
Applicant's arguments filed on September 13, 2021 have been fully considered but they are not persuasive. 
	With respect to the obviousness rejection based upon Liebmann in view of Rajaiah, as they apply to the present rejected claims, Applicant argues that Liebmann in view of Rajaiah, fails to teach each and every element of claim 1 because Liebmann in view of Rajaiah fails to teach a method that utilizes a nonwoven web comprising a plurality of water-soluble, filaments and/or fibers comprising a water-soluble filament-forming material and two or more oral care active agents present in the water-soluble filament-forming material and releasable from the plurality of water-soluble filaments and/or fibers. 
 The Examiner respectfully disagrees with the above arguments because as stated in paragraph 8 above, it would have been obvious to one of ordinary skill in the art at the time the invention was made to reasonably expect the fibrous sheetlike structure or   fiber nonwovens of Liebmann to be water soluble because it comprises fibrous, polymeric and soluble active ingredient carrier and a low molecular weight active ingredient which is associated with the carrier and can be released by the fibrous sheetlike structure, as disclosed in  paragraphs . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references are considered cumulative to or less material than those discussed above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313. The examiner can normally be reached Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                          /LORNA M DOUYON/                                                                                          Primary Examiner, Art Unit 1761